Citation Nr: 1036908	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  03-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cervical nerve damage 
with decreased strength of both arms, including as a result of 
in-service explosive impact.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for tinea pedis and 
onychomycosis of both feet, also claimed as a result of exposure 
to Agent Orange.

5.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS), also claimed as secondary to service-connected 
residuals of shell fragment wound (SFW) to the left forearm with 
retained foreign body (RFB). 

6.  Entitlement to service connection for left CTS, also claimed 
as secondary to service-connected residuals of SFW to the left 
forearm with RFB.   


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Independent 
VA Claims Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, 
and was awarded a Purple Heart, a Combat Infantryman Badge, and a 
Bronze Service Star with "V" device for his service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of Veterans 
Affairs (VA), Roanoke, Virginia, Regional Office (RO), which 
inter alia denied service connection for cervical nerve damage 
with decreased strength of both arms, and determined that new and 
material evidence had not been received to reopen service 
connection claims for bilateral hip, tinea pedis and 
onychomycosis of both feet, and bilateral CTS disabilities.  The 
Veteran disagreed with such decisions and subsequently perfected 
an appeal.   

In April 2006, the Veteran testified before the undersigned 
acting Veterans Law Judge sitting at the Board in Washington, DC.  
A copy of the hearing transcript is of record and has been 
reviewed.  

In a June 2006 decision/remand, the Board reopened the Veteran's 
service connection claims for bilateral hip, tinea pedis and 
onychomycosis of both feet, and bilateral CTS disabilities.  The 
Board remanded the reopened claims, along with another claim of 
service connection for cervical nerve damage with decreased 
strength of both arms, to the AMC/RO for additional development, 
which included obtaining Social Security Administration (SSA) 
records, U.S. Railroad Retirement Board records, Department of 
Labor/workmen's compensation records, treatment records from 
Norfolk Southern Company, and a VA examination to determine the 
extent and etiology of the Veteran's claimed disabilities.  That 
development was completed and the case was returned to the Board 
for appellate review.  The agency of original jurisdiction (AOJ) 
substantially complied with the December 2009 remand orders and 
no further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).   


FINDINGS OF FACT

1.  The Veteran has been variously diagnosed with cervical spine 
mild degenerative joint disease, changes at C4-C5 and C5-C6; 
stable bilateral hip replacement; status-post total bilateral hip 
replacement with prostheses in good alignment; aseptic necrosis 
of the bilateral hips; degenerative joint disease of the 
bilateral hips; onychomycosis (fungus infection of the toenails); 
tinea pedis of the bilateral feet; and bilateral CTS

2.  Although the Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and/or diagnoses of any 
cervical spine or right and/or left hip disability, the Veteran 
competently and credibly reports that he has experienced injury 
to his cervical spine and bilateral hips when he fell down the 
hatch of an APC during an explosion in-service (in-service 
explosive impact).  

3.  The Veteran's STRs are negative for complaints, treatment, 
and/or diagnoses of any skin rash, including rash of the 
bilateral feet, or disease of the peripheral nerves, including 
right and/or left CTS, disabilities

4.  There is no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's cervical spine, 
right and/or left hip, tinea pedis and onychomycosis of both 
feet, and right and/or left CTS disabilities and his active 
service or any incident therein.

5.  There is no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's right and/or left 
CTS disabilities and his service-connected residuals of SFW to 
the left forearm with RFB.   

6.  There is no evidence of continuity of cervical spine or right 
and/or left hip pain after the Veteran's discharge from service; 
and, the evidence of record reveals that the Veteran's first 
post-service treatment for any cervical spine or right and/or 
left hip disability occurred as a result of an injury he incurred 
as a railroad carpenter in 1988 and 1997, approximately 18 and 27 
years after his discharge from service.  


CONCLUSIONS OF LAW

1.  Cervical nerve damage with decreased strength of both arms, 
including as a result of in-service explosive impact, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2009).

2.  A right hip disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.303 (2009).

3.  A left hip disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.303 (2009).
4.  Tinea pedis and onychomycosis of both feet, also claimed as a 
result of exposure to Agent Orange, were not incurred in or 
aggravated by service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).  

5.  Right CTS is not proximately due to or the result of the 
Veteran's service-connected residuals of SFW to the left forearm 
with RFB disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.310 (2009).     

6.  Left CTS is not proximately due to or the result of the 
Veteran's service-connected residuals of SFW to the left forearm 
with RFB disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.310 (2009).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by July 2002, April 2005, 
and December 2008 letters.  These letters fully addressed all 
three notice elements; informed the Veteran of what evidence was 
required to substantiate his service connection claims; and of 
the Veteran's and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In a December 2008 notice letter, the RO also advised the Veteran 
as to how disability ratings and effective dates are awarded, as 
required in Dingess.  While the April 2005 and December 2008 
letters were issued after the initial rating decision in January 
2003, the United States Court of Appeals for the Federal Circuit 
has held that VA could cure such a timing problem by 
readjudicating the appellant's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance 
of a statement of the case could constitute a readjudication of 
the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the April 2005 and 
December 2008 notice letters were issued, the appellant's claim 
was readjudicated in the April 2009 and July 2009 Supplemental 
Statements of the Case (SSOC).  Therefore, any defect with 
respect to the timing of the VCAA notice has been cured.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

All necessary development has been accomplished with respect to 
the Veteran's claims in this case, and therefore appellate review 
may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims folder contains the Veteran's STRs, VA 
medical records, private treatment records, SSA records, Railroad 
Retirement Board records including Norfolk Southern Company 
records, images of an armored personnel carrier (APC), and 
statements submitted by or on behalf of the Veteran.  The RO 
attempted to obtain the Veteran's Department of Labor/workmen's 
compensation records; however, VA was informed by the Workers' 
Compensation Commission in Virginia that the Veteran "did not 
receive any workers' compensation and does not have any medical 
records."  See December 2008 "Report of Contact," VA Form 119.  
In a June 2006 remand, the Board instructed the RO to schedule 
the Veteran for a VA examination to determine the etiology of his 
aforementioned disabilities.  A copy of the June 2009 VA 
Examination Report is of record and has been reviewed.  The 
Veteran contends that such examination is flawed and/or 
inadequate because the examiner was somehow biased; however, a 
review of the medical opinion does not demonstrate any bias as it 
is based on objective findings as presented in the claims file.  
The examiner specifically reviewed the evidence of record, 
including the Veteran's post-service occupational and medical 
history as illustrated in the four-volume claims file, in 
rendering an opinion.  The examiner reached a conclusion which 
was against the Veteran's claim.  However, this alone cannot lead 
to a finding of bias.  The examiner was obligated to render an 
opinion either for or against the claim.  The opinion rendered 
appears to have been based on a review of the Veteran's claims 
file and complete medical history.  The examiner based his 
opinion on objective findings in the record; and, while the 
Veteran has asserted that the examiner was biased against him, he 
has pointed to know specific fact or point to which he claims 
bias.  Moreover, the Veteran has not provided any objective 
evidence to contradict the examiner's findings or to corroborate 
his assertions of bias.  There is no indication of any 
disparagement of the Veteran or of the Veteran's position.  Thus, 
the June 2009 VA examination is adequate to decide the Veteran's 
claim, and a remand is not necessary in order to afford the 
Veteran another VA examination with medical opinion.  Therefore, 
as the AOJ obtained the Veteran's SSA records, Railroad 
Retirement Board records, records from Norfolk Southern Company; 
attempted to obtain the Department of Labor/workmen's 
compensation records; and provided the Veteran with a new VA 
examination regarding his claimed disabilities, the AOJ 
substantially complied with the June 2006 remand orders and no 
further action is necessary in this regard.  See D'Aries.

Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection Claims

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 
The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis

Cervical Spine Claim

In this case, the Veteran is seeking service connection for 
cervical nerve damage with decreased strength of both arms, which 
he maintains is related to his active service, including as a 
result of falling down the hatch of an APC during an explosion 
in-service (in-service explosive impact).  

On review of the record, service connection for a cervical spine 
disability is not warranted.  The Veteran has a current cervical 
spine disability to meet the threshold requirement for service 
connection.  See Brammer, 3 Vet. App. at 225.  In this regard, 
medical records include diagnoses of cervical spine mild 
degenerative joint disease, changes at C4-C5 and C5-C6.  See 
December 2007 VA Spine Examination Report; June 2009 VA 
Examination Report.  

The Veteran reported that he injured his cervical spine in-
service when he fell down the hatch of an APC during an 
explosion.  Although this assertions is found to be consistent 
and credible with the Veteran's combat service in Vietnam, the 
STRs are negative for complaints, treatment, and/or diagnoses of 
any cervical spine disability.  

Although there is a current disability and evidence of an in-
service cervical spine injury, there is evidence weighing against 
the Veteran's claim that his current disability is related to any 
in-service injury.  This evidence includes September 1997 
Discharge Summary from Carilion Roanoke Memorial Hospital and 
September 1998 Railroad Retirement Board Examination Report from 
Dr. S.J., which indicate that the Veteran suffered injury to his 
cervical spine while working as a railroad carpenter in 1997, 
approximately 27 to 28 years after his discharge from service.  
Such records are the first indication of complaints and treatment 
of a cervical spine disability post-service and are dated 
approximately 27 to 28 years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's 
cervical spine disability and his service.  In fact, the claims 
folder contains a negative nexus opinion, and the Veteran has not 
provided any nexus opinion to the contrary.  In this regard, in a 
June 2009 VA Examination Report, after review of the Veteran's 
claims folder including a negative separation examination 
(revealing a normal physical profile and no indication of any 
neck problems) and history of post-service occupational injury, 
the examiner opined that "it is not likely that any manifested 
cervical spine disability" is the "result of the Veteran's in-
service injuries" or any other incident in-service.  See June 
2009 VA Examination Report.  The examiner noted, in essence, that 
the lack of evidence of any back problems at discharge is 
inconsistent with the type of injury/incident that the Veteran 
describes with regard to the hatch/explosion.

In addition, there is no evidence of continuity of 
symptomatology, specifically cervical spine pain, after the 
Veteran's discharge from service to warrant service connection on 
that basis.  See 38 C.F.R. § 3.303(b).   In this regard, review 
of the Veteran's post-service treatment records indicates that 
his cervical spine disability is the result of any injury he 
suffered in 1997, approximately 27 years after discharge from 
service, and the Veteran has not argued that he suffered any 
other problems with his cervical spine during the period of 
discharge from service until his first post-service treatment in 
1997.  In fact, review of the medical evidence of record, 
including VA treatment records dated as early as May 1970, are 
negative for any complaint, treatment, and/or diagnoses of a 
cervical spine disability after the Veteran's discharge from 
service until his 1997 post-service cervical spine injury.  

Absent a finding of a relationship between the Veteran's current 
cervical spine disability and his service or continuity of 
symptomatology related to service, there is no basis on which to 
grant service connection.

Bilateral Hip Claim

The Veteran is also seeking service connection for right and left 
hip disabilities, which he maintains are related to his active 
service, including as a result of falling down the hatch of an 
APC during an explosion in-service (in-service explosive impact).   

On review of the record, service connection for right and left 
hip disabilities is not warranted.  The Veteran has current 
bilateral hip disabilities, variously diagnosed as stable 
bilateral hip replacement, status-post total bilateral hip 
replacement with prostheses in good alignment, aseptic necrosis 
of the bilateral hips, and degenerative joint disease of the 
bilateral hips, to meet the threshold requirement for service 
connection.  See Brammer, 3 Vet. App. at 225; see also September 
1988 Roanoke Orthopedic Center Emergency Room Dictation Report; 
May 1997 VA Examination Report; . September 1997 Discharge 
Summary from Carilion Roanoke Memorial Hospital; December 2007 VA 
Spine Examination Report; June 2009 VA Examination Report.  

The Veteran reported that he injured his hips in service when he 
fell down the hatch of an APC during an explosion, which the 
Board finds consistent and credible with his combat service in 
Vietnam.  

A review of the Veteran's STRs are negative for complaints, 
treatment, and/or diagnoses of any right and/or left hip 
disability.  

Although there is a current disability and evidence of an in-
service bilateral hip injury, the evidence weighs against finding 
that the Veteran's current left and right hip disabilities are 
related to any in-service injury.  This evidence includes a 
September 1988 Roanoke Orthopedic Center Emergency Room Dictation 
Report, a September 1997 Discharge Summary from Carilion Roanoke 
Memorial Hospital, and a September 1998 Railroad Retirement Board 
Examination Report from Dr. S.J., which indicate that the Veteran 
suffered injuries to his right and left hip while working as a 
railroad carpenter in 1988 and 1997, approximately 18 and 27 
years after his discharge from service.  The 1988 record is the 
first indication of complaints and treatment of a hip disability 
post-service and is dated approximately 18 years post-service.  
Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's right 
and/or left disability and his service.  In fact, the claims 
folder contains a negative nexus opinion, and the Veteran has not 
provided any nexus opinion to the contrary.  In this regard, in a 
June 2009 VA Examination Report, after review of the Veteran's 
claims folder including a negative separation examination 
(revealing a normal physical profile and no indication of any hip 
problems) and history of post-service occupational injury which 
resulted in total bilateral hip replacement, the examiner opined 
that "it is not likely that any manifested bilateral hip 
disability" is the "result of the Veteran's in-service 
injuries" or any other incident in-service, and it is "more 
likely than not that his hip problems were directly due to 
problems that occurred on the railroad and are not in any way 
related to any injuries sustained on active duty."  See June 
2009 VA Examination Report.   

Additionally, there is no evidence of continuity of 
symptomatology, specifically right and/or left hip pain, after 
the Veteran's discharge from service to warrant service 
connection on that basis.  See 38 C.F.R. § 3.303(b).   In this 
regard, as noted, review of the Veteran's post-service treatment 
records indicate that his bilateral hip disabilities are the 
result of injuries he suffered in 1988 and 1997, approximately 18 
and 27 years after discharge from service, and the Veteran has 
not argued that he suffered any other problems with his right 
and/or left hip during the period of discharge from service until 
his first post-service treatment in 1988.  In fact, review of the 
medical evidence of record, including VA treatment records dated 
as early as May 1970, are negative for any complaint, treatment, 
and/or diagnoses of any right and/or left hip disability after 
the Veteran's discharge from service until his first post-service 
bilateral hip injury in 1988.  

Absent a finding of a relationship between the Veteran's current 
bilateral hip disabilities and his service or continuity of 
symptomatology related to service, there is no basis on which to 
grant service connection.

Skin Condition of the Bilateral Feet Claim

The Veteran also seeks service connection for a skin 
rash/conditions, claimed as tinea pedis and onychomycosis, of the 
bilateral feet, which he maintains is a result of his active 
service, to include as secondary to exposure to herbicides (Agent 
Orange) in Vietnam.  The Veteran's DD-214 indicates that his 
military occupational specialty was a light weapons infantryman 
and he served in Vietnam for approximately 11 months.

On review of the record, service connection for a skin 
rash/condition of the bilateral feet based on all theories of 
entitlement, presumptive and direct, including based on herbicide 
exposure, is not warranted.

As noted, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  Furthermore, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran has a current disability (fungus infection of the 
toenails and tinea pedis of the bilateral feet) to meet the 
threshold requirement for a service connection claim.  See June 
2009 VA Examination Report.  However, the Veteran's STRs are 
negative for complaints, treatment, or diagnoses of any skin 
rash/condition, including skin rash/condition of the bilateral 
feet, in-service.     

Further, post-service, the first indication of any skin 
rash/condition of the bilateral feet is reflected in a January 
2003 Dermatology Note from the Salem VA Medical Center (VAMC), 
containing complaints of a skin rash of the bilateral feet, 
dated approximately 33 years post-service.  The Veteran 
complained of a right elbow rash in August 2002; however, there 
were no complaints and/or diagnoses of a foot rash disability 
until January 2003.  See August 2002 Treatment Note, Salem VAMC.  
Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).   

There is also no evidence of a nexus between the Veteran's skin 
rash/condition of the bilateral feet and his service.  In fact, 
the claims folder contains a negative nexus opinion, and the 
Veteran has not provided any nexus opinion to the contrary.  In 
this regard, in a June 2009 VA Examination Report, after review 
of the Veteran's claims folder, including a negative separation 
examination (revealing a normal physical profile and no 
indication of any skin/rash problems), and noting the Veteran's 
history, the examiner opined that "it is not likely that [the 
Veteran's onychomycosis (fungal infection of the toenails) and/or 
tinea pedis of the feet] is caused by or related to his active 
duty service." See June 2009 VA Examination Report.  The 
examiner explained that he too was a Vietnam veteran and that 
many Vietnam veterans returned with fungus infections on the feet 
and toenails without having received treatment for such in 
service; however, the record in this case also failed to show 
continuity of symptoms after service, and for this reason, he 
could not find a relationship between any current foot skin 
and/or toenail condition and service.  

As such, the Veteran's service connection claim for a skin 
rash/condition of the bilateral feet based on direct entitlement 
must fail.

In addition to general service connection claims, in service 
connection claims involving herbicide agent exposure as a result 
of service in Vietnam, any of the eleven diseases listed in 
38 C.F.R. § 3.309(e) may be presumed to have been incurred in-
service even if there is no evidence of the disease in service, 
provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 
C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during such 
service unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307.  "Service in Vietnam" includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
208), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) 
(where the Court held that VA's requirement that a claimant must 
have been present within the land borders of Vietnam at some 
point in the course of duty in order to be entitled to the 
presumption of herbicide exposure and service connection 
constitutes a permissible interpretation of 38 U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).     

Here, a skin rash of the bilateral feet, is not one of the eleven 
diseases listed; thus, 38 C.F.R. § 3.309(e) does not apply in 
this case, and the Veteran's claim for presumptive service 
connection based on exposure to a herbicide agent in Vietnam 
cannot be granted.  Moreover, the examiner in July 2009 
specifically indicated that Agent Orange did not cause tinea 
pedis or onychomycosis.

Bilateral CTS Claim

The Veteran also asserts that he is entitled to service 
connection for right and/or left CTS, which he attributes to his 
service-connected residuals of SFW to the left forearm with RFB 
disability.  See April 2006 Board Hearing Transcript.  The 
Veteran also claims that the right and/or left CTS is the result 
of his cervical spine disability (which the Board herein 
determined is not related to the Veteran's service).  See id.  
Service connection is currently in effect for the Veteran's 
residuals of SFW to the left forearm with RFB disability.  See 
July 1970 Rating Decision.
	
On review of the record, service connection for right and/or left 
CTS based on all theories of entitlement, presumptive, direct, 
and secondary, is not warranted.

The Veteran has a current disability of bilateral CTS to meet the 
threshold requirement for a service connection claim.  See 
December 1997 VA Peripheral Nerves Examination Report; June 2009 
VA Examination Report.  However, the Veteran's STRs are negative 
for complaints, treatment, or diagnoses of any disease of the 
peripheral nerves, to include bilateral CTS, in-service.   

Further, there is no evidence of the Veteran's bilateral CTS 
disability within the first post-service year.  See 38 C.F.R. §§ 
3.307, 3.309 (2009).  In fact, the first indication of bilateral 
CTS is reflected in a December 1997 VA Peripheral Nerves 
Examination Report, dated approximately 27 years post-service.  
Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).   

There is also no evidence of a nexus between the Veteran's 
bilateral CTS disability and his service or his service-connected 
residuals of SFW to the left forearm with RFB disability.  In 
fact, the claims folder contains a negative nexus opinion, and 
the Veteran has not provided any nexus opinion to the contrary.  
In this regard, in a June 2009 VA Examination Report, after 
review of the Veteran's claims folder, including a negative 
separation examination (revealing a normal physical profile and 
no indication of any peripheral nerve problems), and noting the 
Veteran's history, the examiner opined that "right or left CTS 
is not in whole or in part the result of the Veteran's active 
service," including his "service-connected shell fragment wound 
to the left forearm with RFB" since the "RFB is not in any 
position to cause any problem of the median nerve or CTS."  See 
June 2009 VA Examination Report.       

In light of the above evidence, the Veteran's bilateral CTS is 
not proximately due to or the result of his service-connected 
residuals of SFW to the left forearm with RFB disability, or 
otherwise related to active service.      

Conclusion

Despite the medical findings, the Veteran contends that his 
cervical spine, bilateral hip, skin, and bilateral CTS 
disabilities are related to his military service.  The Veteran 
also argues that his current CTS disability is related to his 
service-connected residuals of SFW to the left forearm with RFB 
in the case of the bilateral CTS disability.  The Veteran is 
competent to report his injury during service; however, he is not 
been shown to have the requisite medical expertise to link his 
current symptomatology to an event in service particularly in 
light of the fact that there is a lack of continuity of symptoms, 
a negative discharge examination, and an intervening occupational 
injury many years after discharge from service.  Significantly, 
September 1988 Roanoke Orthopedic Center Emergency Room Dictation 
Report, September 1997 Discharge Summary from Carilion Roanoke 
Memorial Hospital, and September 1998 Railroad Retirement Board 
Examination Report from Dr. S.J. indicate that the Veteran 
suffered injury to his bilateral hips and cervical spine while 
working as a railroad carpenter in 1988 (bilateral hips) and 1997 
(bilateral hips and cervical spine), approximately 18 and 27 
years after his discharge from service.  Such treatment is the 
first indication of any post-service treatment for the cervical 
spine and bilateral hips, and the Veteran has not argued that he 
suffered any other problems with cervical spine and bilateral 
hips during the period of discharge from service until his first 
post-service treatment in 1988 for the bilateral hips and 1997 
for the cervical spine.  In addition, the first indication of any 
post-service skin rash/condition of the bilateral feet is 
reflected in a January 2003 Dermatology Note from the Salem VA 
Medical Center (VAMC), dated approximately 33 years post-service, 
and the first indication of bilateral CTS is reflected in a 
December 1997 VA Peripheral Nerves Examination Report, dated 
approximately 27 years post-service.  

In light of the foregoing, cervical nerve damage with decreased 
strength of both arms, right and/or left hip disability, tinea 
pedis and onychomycosis of both feet, and right and/or left CTS 
(also claimed as secondary to service-connected residuals of SFW 
to the left forearm with RFB) were not incurred in or aggravated 
by service.  The benefit-of-the-doubt doctrine has been 
considered; however, as the preponderance of the evidence is 
against the claims, it is inapplicable in the instant appeal.  38 
U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for cervical nerve damage with 
decreased strength of both arms, including as a result of in-
service explosive impact is denied.

Entitlement to service connection for a right hip disability is 
denied.

Entitlement to service connection for a left hip disability is 
denied.

Entitlement to service connection for tinea pedis and 
onychomycosis of both feet, also claimed as a result of exposure 
to Agent Orange is denied.

Entitlement to service connection for right CTS, also claimed as 
secondary to service-connected residuals of SFW to the left 
forearm with RFB is denied. 

Entitlement to service connection for left CTS, also claimed as 
secondary to service-connected residuals of SFW to the left 
forearm with RFB is denied.  




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


